     Case: 1:19-cv-04547 Document #: 22 Filed: 09/03/19 Page 1 of 6 PageID #:84   1




1                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
2                                   EASTERN DIVISION

3      CITY OF CHICAGO,                            )   Docket No. 19 C 04547
                                                   )
4                          Plaintiff,              )   Chicago, Illinois
                                                   )   August 20, 2019
5                   v.                             )   9:20 a.m.
                                                   )
6      JUSSIE SMOLLETT,                            )
                                                   )
7                        Defendant.                )

8
                TRANSCRIPT OF PROCEEDINGS - Initial Status Hearing
9                    BEFORE THE HONORABLE VIRGINIA M. KENDALL

10
       APPEARANCES:
11
       For the Plaintiff:             CITY OF CHICAGO - DEPT. OF LAW by
12                                    MS. RENAE SCHERRI RODNEY
                                      MR. ELIE THOMAS ZENNER
13                                    121 North LaSalle Street, Room 600
                                      Chicago, Illinois 60602
14
       For the Defendant:             THE QUINLAN LAW FIRM LLC by
15                                    MR. WILLIAM JOHN QUINLAN
                                      MR. DAVID EDWARD HUTCHINSON
16                                    233 South Wacker drive, Suite 6142
                                      Chicago, Illinois 60606
17

18

19

20

21

22     Court Reporter:                GAYLE A. McGUIGAN, CSR, RMR, CRR
                                      Federal Official Court Reporter
23                                    219 South Dearborn, Room 2318-A
                                      Chicago, Illinois 60604
24                                    (312) 435-6047
                                      Gayle_McGuigan@ilnd.uscourts.gov
25
     Case: 1:19-cv-04547 Document #: 22 Filed: 09/03/19 Page 2 of 6 PageID #:85   2




1            (Proceedings heard in open court:)

2                  THE CLERK:     19 C 4547, City of Chicago versus

3      Smollett.

4                  MR. QUINLAN:      Good morning, your Honor.

5                  MS. RODNEY:      Good morning, your Honor.         Renai Rodney

6      on behalf of the plaintiff.

7                  THE COURT:     Renai Rodney?      Why are you -- you're in

8      the wrong place.       Did you go to the City?

9                  MS. RODNEY:      I did.

10                 THE COURT:     Oh, well, welcome.        Good morning.

11                 MR. ZENNER:      Elie Zenner on behalf of the plaintiff.

12                 THE COURT:     Good morning.

13                 MR. QUINLAN:      Good morning, your Honor.         William J.

14     Quinlan and David Hutchinson on behalf of the defendants.

15                 THE COURT:     But you stayed where you were.           I just got

16     confused because she was normally on the other side over here.

17                 Okay, so tell me what you intend to prove, City, what

18     you intend to prove and how you're going to do it, how much

19     time you need, okay?

20                 MS. RODNEY:      Yes, your Honor.

21                 The City has filed a complaint alleging that the

22     defendant violated the City's False Claims and Cost Recovery

23     ordinances by submitting a false report to the Chicago Police

24     Department by alleging that he was the victim of a racist and

25     homophobic beating by unknown attackers, and the City also
     Case: 1:19-cv-04547 Document #: 22 Filed: 09/03/19 Page 3 of 6 PageID #:86   3




1      contends that it expended significant resources responding to

2      the defendant's false allegations.

3                  We -- with respect to discovery, we expect no more

4      than ten depositions, and we'll be seeking various documents in

5      discovery as well with respect to cellphone records, laptop

6      information, and things of that nature.

7                  Right now, there is a pending motion to dismiss.               The

8      City plans to respond to that on Monday, the 26th.

9                  THE COURT:     Right.     I set a schedule on that already.

10                 MS. RODNEY:      Yes.

11                 THE COURT:     And I think I gave you the date for giving

12     you a ruling on that in October already, right?

13                 MS. RODNEY:      Right.    October 20th, I believe.

14                 THE COURT:     Okay.    All right.      And I noticed in your

15     report it says that there's ESI production.

16                 Is that primarily the cellphone records and the

17     computer records?

18                 MR. ZENNER:      Yes.

19                 MS. RODNEY:      Yes, your Honor.

20                 THE COURT:     All right.      All right then.

21                 What's your position?

22                 MR. QUINLAN:      We filed a motion to dismiss, as your

23     Honor knows.

24                 THE COURT:     I saw it, yes.

25                 MR. QUINLAN:      And in our joint status report, we laid
     Case: 1:19-cv-04547 Document #: 22 Filed: 09/03/19 Page 4 of 6 PageID #:87     4




1      out should that -- at the point where they need to answer the

2      complaint, we would then file initial disclosures 30 days after

3      and then proceed forward with discovery.

4                  THE COURT:     Okay.    So I don't mind doing that, under

5      our model plan, so you'll be able to just do your -- I'd like

6      the basic information that you can share to be turned over

7      before we get into the heavy-duty depositions and discovery

8      during the time that I'm reviewing the motion to dismiss.                  But

9      anything that is controversial or complicated, just wait until

10     I rule on it so that you don't do the extra work.                 And then

11     you'll get a ruling in October, and then we'll decide from

12     there.

13                 Now, assuming that we go forward, the end of your fact

14     discovery will be -- I'll need my 2020 calendar -- it will be

15     February 14th, Valentine's Day.            And then February 17th -- that

16     might be President's Day.          I'm not sure.

17                 MR. QUINLAN:      It is.    It is President's Day.

18                 THE COURT:     It is?    Okay.    So February 18th then will

19     be the end of fact discovery status.

20                 When you come back for an end of fact discovery

21     status, it's a substantive status.            It means that you need to

22     let me know whether or not you're filing a dispositive motion

23     and as to what issue.

24                 I notice in your report that it says that you don't

25     intend to have any expert discovery.             If that changes, you
     Case: 1:19-cv-04547 Document #: 22 Filed: 09/03/19 Page 5 of 6 PageID #:88     5




1      should report on that date as to whether or not you intend to

2      have expert discovery, what type of expert, and as to what

3      issue.     So this is a real fulsome discussion.            It's not just a

4      place card holder.

5                  Meanwhile, I'm going to give you an interim date of

6      November 1st for you to contact my courtroom deputy, inform her

7      as to whether you want to have a referral to the magistrate

8      judge.

9                  Who is our magistrate here?

10                 THE CLERK:     Judge Harjani.

11                 THE COURT:     Oh, the new magistrate judge.           Okay.

12                 So -- and if you want to have that for a settlement

13     conference only, you need to call her, let her know.                 She'll

14     put it on the docket.         If you don't want a settlement

15     conference -- both sides have to agree.              If you don't want it,

16     it just goes in as a phone call that you don't want it.                    But

17     it's to prevent us from delay.           Okay?

18                 And then any discovery disputes come directly to me on

19     my motion call.       I'm not referring discovery or anything like

20     that.

21                 Any questions?

22                 MR. QUINLAN:      The status hearing on the 22nd of

23     October, that still stands?

24                 THE COURT:     It stands, right.        That will be for my

25     review of your motion to dismiss, which they haven't responded
     Case: 1:19-cv-04547 Document #: 22 Filed: 09/03/19 Page 6 of 6 PageID #:89   6




1      to yet, but they have a date.           And then you have a reply.

2      Okay?

3                  MR. QUINLAN:      Understood.

4                  THE COURT:     Any other dates or problems, issues?

5            (No affirmative response.)

6                  THE COURT:     Okay.    Have a great day.

7                  MR. QUINLAN:      Thank you, your Honor.        Thanks for

8      taking the time.

9            (Proceedings concluded at 9:25 a.m.)

10                                C E R T I F I C A T E

11           I certify that the foregoing is a correct transcript of the

12     record of proceedings in the above-entitled matter.

13

14
       /s/ GAYLE A. McGUIGAN_____________                       August 29, 2019
15     Gayle A. McGuigan, CSR, RMR, CRR                                 Date
       Official Court Reporter
16

17

18

19

20

21

22

23

24

25
